 

Exhibit 10.1

 

EXECUTION VERSION

 





 

  

PURCHASE AGREEMENT

 

dated as of

 

February 26, 2018

 

by and among

 

PRIORITY HOLDINGS, LLC,

 

M SPAC LLC,

 

M SPAC HOLDINGS I LLC,

 

M SPAC HOLDINGS II LLC,

 

and

 

M I ACQUISITIONS, INC.
(solely for purposes of Section 2.06)

 



 

 



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I DEFINITIONS 2 ARTICLE II PURCHASE AND SALE 3 Section
2.01 Purchase and Sale 3 Section 2.02 Purchase Price 4 Section 2.03 Effective
Time 4 Section 2.04 Pre-Closing Deliveries 4 Section 2.05 Closing Payments and
Deliveries 4 Section 2.06 Forfeiture and Earnout 4 ARTICLE III REPRESENTATIONS
AND WARRANTIES OF FOUNDERS 5 Section 3.01 Organization and Good Standing 5
Section 3.02 Authorization; Validity of Agreements 5 Section 3.03 Consents and
Approvals; No Violations 6 Section 3.04 Ownership 6 Section 3.05 Proceedings;
Orders 6 Section 3.06 Brokers or Finders 6 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF PRIORITY 7 Section 4.01 Organization and Good Standing 7 Section
4.02 Authorization; Validity of Agreement 7 Section 4.03 Consents and Approvals;
No Violations 7 Section 4.04 Proceedings; Orders 7 Section 4.05 Purchase for
Investment 8 Section 4.06 Brokers or Finders 8 ARTICLE V COVENANTS 8 Section
5.01 Conduct of Buyer’s Business Pending the Closing 8 Section 5.02 Reasonable
Best Efforts; Further Assurances 8 Section 5.03 Public Announcements 9 ARTICLE
VI CONDITIONS TO CLOSING 9 Section 6.01 Conditions to the Obligation of Priority
9 ARTICLE VII TERMINATION 9 Section 7.01 Grounds for Termination 9 Section 7.02
Effect of Termination 9 ARTICLE VIII MISCELLANEOUS 10 Section 8.01 Notices 10
Section 8.02 Amendments and Modifications 11 Section 8.03 Waiver 11 Section 8.04
Expenses 11 Section 8.05 Assignment 11 Section 8.06 Parties in Interest 11
Section 8.07 Governing Law 11 Section 8.08 Jurisdiction 11

 



-i-

 

 

Section 8.09 Waiver of Jury Trial 12 Section 8.10 Relationship of the Parties 13
Section 8.11 Counterparts; Effectiveness 13 Section 8.12 Third-Party
Beneficiaries 13 Section 8.13 Entire Agreement 13 Section 8.14 Severability 13
Section 8.15 Non-Survival of Representations, Warranties and Covenants 14
Section 8.16 Remedies 14 Section 8.17 Representation by Counsel 14 Section 8.18
Rules of Construction 14 Section 8.19 Headings 15 Section 8.20 Inconsistencies
with Other Agreements 15 Section 8.21 Interpretation 15

 

Annexes       Annex I Knowledge of Founders Annex II Knowledge of Priority Annex
III Ownership of Acquired SPAC Interests

 



-ii-

 

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”) is dated as of February 26, 2018, by
and among Priority Holdings, LLC, a Delaware limited liability company
(“Priority”), M SPAC LLC (“M SPAC”), M SPAC Holdings I LLC (“M SPAC I”), M SPAC
Holdings II LLC (“M SPAC II” and collectively with M SPAC I and M SPAC,
“Founders”) and, solely for purposes of Section 2.06, M I Acquisitions, Inc., a
Delaware corporation (“Buyer”). Each of Priority, Founders and Buyer is
sometimes referred to herein as a “Party” and, collectively, as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, as contemplated by that Contribution Agreement (the “Contribution
Agreement”), dated as of the date hereof, by and among Priority Investment
Holdings, LLC (“PIH”), Priority Incentive Equity Holdings, LLC (“PIEH”) and
Buyer, PIH and PIEH have agreed to contribute to Buyer, and Buyer has agreed to
acquire from PIH and PIEH, 100% of the issued and outstanding Equity Interests
of Priority upon the terms and subject to the conditions set forth therein (such
contribution and acquisition, the “Priority Acquisition”);

 

WHEREAS, (a) M SPAC is the record and beneficial owner of (i) 277,941 SPAC Units
(the “M SPAC Units”) and (ii) 294,168 SPAC Founders Shares (the “M SPAC Founders
Shares”); (b) M SPAC I is the record and beneficial owner of (i) 60,000 SPAC
Units (the “M SPAC I Units”) and (ii) 64,574 SPAC Founders Shares (the “M SPAC I
Founders Shares”); and (c) M SPAC II is the record and beneficial owner of (i)
83,166 SPAC Units (the “M SPAC II Units” and collectively with the M SPAC Units
and the M SPAC I Units, the “Acquired SPAC Units”) and (ii) 94,468 SPAC Founders
Shares (the “M SPAC II Founders Shares” and collectively with the M SPAC
Founders Shares and the M SPAC I Founders Shares, the “Acquired Founders Shares”
and collectively with the Acquired SPAC Units, the “Acquired SPAC Interests”);

 

WHEREAS, in connection with the Priority Acquisition, Founders desire to sell to
Priority, and Priority desires to purchase from Founders, the Acquired SPAC
Interests, effective as of immediately prior to the Priority Acquisition, in
exchange for the consideration described herein and otherwise upon the terms and
subject to the conditions set forth herein (such sale and purchase, the
“Acquired SPAC Interests Purchase”); and

 

WHEREAS, effective immediately upon the Acquired SPAC Interests Purchase and
immediately prior to the Priority Acquisition, Priority shall distribute the
Acquired SPAC Interests to the Sellers (as defined in the Contribution
Agreement).

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements set forth herein and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 



 

 

 

ARTICLE I

 
DEFINITIONS

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to such terms in the Contribution Agreement. Each of the
following terms shall have the following meanings:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Acquired Founders Shares” has the meaning set forth in the Recitals.

 

“Acquired SPAC Interests” has the meaning set forth in the Recitals.

 

“Acquired SPAC Interests Purchase” has the meaning set forth in the Recitals.

 

“Acquired SPAC Units” has the meaning set forth in the Recitals.

 

“Effective Time” has the meaning set forth in Section 2.03.

 

“Founders” has the meaning set forth in the Preamble.

 

“Founders Earnout Payment” has the meaning set forth in Section 2.06(b)(ii).

 

“Founders Earnout Calculation Delivery Date” has the meaning set forth in
Section 2.06(c).

 

“Founders Material Adverse Effect” means any event, development, or change that
would have or reasonably be expected to have a material adverse effect on the
ability of any Founder or Buyer, as applicable, to perform its obligations
hereunder, or that would prevent, materially impede, interfere with, hinder or
delay the consummation by any Founder or Buyer, as applicable, of the
transactions contemplated hereby.

 

“Forfeited Shares” means 174,863 SPAC Founders Shares, as specified on Annex III
hereto.

 

“Knowledge of Founders” or any similar phrase means the actual knowledge of the
Persons identified in Annex I attached hereto.

 

“Knowledge of Priority” or any similar phrase means the actual knowledge of the
Persons identified in Annex II attached hereto.

 

“M SPAC” has the meaning set forth in the Preamble.

 

“M SPAC Founders Shares” has the meaning set forth in the Recitals.

 

“M SPAC Units” has the meaning set forth in the Recitals.

 

“M SPAC I” has the meaning set forth in the Preamble.

 

“M SPAC I Founders Shares” has the meaning set forth in the Recitals.

 

“M SPAC I Units” has the meaning set forth in the Recitals.

 



 2

 

 

“M SPAC II” has the meaning set forth in the Preamble.

 

“M SPAC II Founders Shares” has the meaning set forth in the Recitals.

 

“M SPAC II Units” has the meaning set forth in the Recitals.

 

“Party” and “Parties” have the meaning set forth in the Preamble.

 

“Permitted Liens” means restrictions on the transfer of securities arising under
applicable securities Laws or the Organizational Documents of Buyer.

 

“Priority” has the meaning set forth in Preamble.

 

“Priority Acquisition” has the meaning set forth in the Recitals.

 

“Priority Material Adverse Effect” means any event, development, or change that
would have or reasonably be expected to have a material adverse effect on the
ability of Priority to perform its obligations hereunder, or that would prevent,
materially impede, interfere with, hinder or delay the consummation by Priority
of the transactions contemplated hereby.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“SPAC Founders Shares” means Buyer shares of common stock that were sold to
Founders at a price of $0.02 per share.

 

“SPAC Units” means the units issued by Buyer to Founders, consisting of one
share of Buyer common stock and one SPAC Warrant.

 

“SPAC Warrant” means a warrant issued by Buyer to Founders, entitling the holder
thereof to purchase one share of Buyer common stock in accordance with the terms
and conditions of the Warrant Agreement.

 

“Warrant Agreement” means that warrant agreement, dated as of September 13,
2016, by and between Buyer and American Stock Transfer & Trust Company, as
warrant agent thereunder.

 

ARTICLE II

 
PURCHASE AND SALE

 

Section 2.01     Purchase and Sale. Upon the terms and subject to the conditions
set forth herein, effective as of the Effective Time, Founders shall sell,
assign, transfer, convey and deliver to Priority, and Priority shall purchase,
accept and acquire from Founders, the Acquired SPAC Interests (in the amounts
specified on Annex III attached hereto), free and clear of all Liens (other than
Permitted Liens).

 



 3

 

 

Section 2.02     Purchase Price. The aggregate consideration (the “Purchase
Price”) payable by Priority to Founders for the acquisition of the Acquired SPAC
Interests shall be an amount equal to (a)(i) the number of M SPAC Units
multiplied by (ii) $6.5083, plus (b)(i) the number of M SPAC I Units multiplied
by (ii) $5.0094, plus (c)(i) the number of M SPAC II Units multiplied by (ii)
$0.0001, plus (d)(i) the number of Acquired Founders Shares multiplied by (ii)
$0.0188, and payable pursuant to Section 2.05(a).

 

Section 2.03     Effective Time. The closing of the transactions contemplated
hereby shall be effective as of (i) immediately prior to the Closing or (ii) on
the third Business Day following the date on which the condition set forth in
Section 6.01(b) has been satisfied or waived by Priority (the “Effective Time”).

 

Section 2.04     Pre-Closing Deliveries. At least two (2) Business Days prior to
the Closing Date, Founders shall deliver to Priority wire instructions for the
account or accounts of Founders to which the payment of the Purchase Price shall
be made.

 

Section 2.05      Closing Payments and Deliveries.

 

(a)          At the Effective Time, Priority shall pay, or cause to be paid, to
each Founder an amount in cash equal to the amount specified on Annex III by
wire transfer of immediately available funds in accordance with the wire
instructions delivered by Founders pursuant to Section 2.04.

 

(b)          At the Effective Time, each Founder shall deliver, or cause to be
delivered, to Priority certificates representing the Acquired SPAC Interests
held by such Founder duly endorsed in blank for transfer or accompanied by a
stock power or other applicable instrument of transfer duly executed by such
Founder in blank form or in favor of Priority.

 

Section 2.06      Forfeiture and Earnout.

 

(a)          The Parties agree that, at the Closing, the Forfeited Shares shall
be canceled by Buyer.

 

(b)          In consideration for the cancelation of the Forfeited Shares
pursuant to Section 2.06(a), if, after the Closing, Buyer is permitted to issue
any Equity Interests pursuant to and in accordance with the Buyer Incentive
Plan, in the first year that Buyer is permitted to issue any such Equity
Interests, Buyer shall, at its election in its sole discretion, either:

 

(i)        issue 174,863 shares of Common Stock in the aggregate to Founders in
accordance with Annex III; or

 

(ii)       pay, or cause to be paid, to each Founder, an amount in cash equal to
equal to (A) the number of shares specified on Annex III hereto multiplied by
(B) the volume weighted average closing price of the Common Stock on NASDAQ for
the 20 trading days prior to the Founders Earnout Calculation Delivery Date (the
“VWAP”) and any such payment or issuance pursuant to this Section 2.06(b), (the
“Founders Earnout Payment”); provided that, for the avoidance of doubt, Founders
shall only be entitled to one Founders Earnout Payment.

 



 4

 

 

(c)          On or before the date which is 120 days after the last day of each
fiscal year during the period commencing on the date hereof and ending on
December 31, 2020 (a “Founders Earnout Calculation Delivery Date”), Buyer shall
prepare and deliver to Founders a written statement setting forth in reasonable
detail (i) Buyer’s calculation of Adjusted EBITDA for such fiscal year; (ii)
Buyer’s conclusion as to whether any Equity Securities may be issued pursuant to
and in accordance with the Buyer Incentive Plan in respect of such fiscal year;
and (iii) if the Founders Earnout Payment is owed in respect of such fiscal
year, (A) Buyer’s election under Section 2.06(b) and (B) Buyer’s calculation of
the VWAP, if applicable; provided that Buyer’s obligations under this Section
2.06(c) shall terminate upon payment of the Founders Earnout Payment.

 

(d)          If the Founders Earnout Payment is required to be made by Buyer
pursuant to Section 2.06(b), such Founders Earnout Payment shall be made no
later than 15 Business Days of the applicable Founders Earnout Calculation
Delivery Date.

 

(e)          Notwithstanding any other provision of this Agreement to the
contrary, Buyer shall be entitled to deduct and withhold from the Founders
Earnout Payment such amounts as it is required to deduct and withhold with
respect to such Founders Earnout Payment under any provision of U.S. federal,
state, local, or non-U.S. tax law. Any amounts so deducted and withheld shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding was made.

 

ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF FOUNDERS

 

Founders represent and warrant to Priority that all of the statements contained
in this ARTICLE III are true as of the date hereof and as of the Effective Time.

 

Section 3.01     Organization and Good Standing. Each Founder is a legal entity
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business in all material respects as is now
being conducted. Each Founder is duly qualified or licensed and (if applicable)
in good standing to do business in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except in such jurisdictions
where the failure to be so duly qualified or licensed and in good standing would
not reasonably be expected to have, individually or in the aggregate, a Founder
Material Adverse Effect.

 

Section 3.02      Authorization; Validity of Agreements. Each Founder and Buyer
has the requisite power and authority to execute and deliver, and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by each Founder and Buyer of
this Agreement, and the consummation by such Founder and Buyer of the
transactions contemplated hereby, have been duly authorized by such Founder and
Buyer, and no other company proceedings on the part of such Founder or Buyer are
necessary to authorize such Founder’s or Buyer’s execution, delivery and
performance of this Agreement or the consummation by such Founder or Buyer of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by each Founder and Buyer. Assuming the due and valid authorization,
execution and delivery of this Agreement by the other Parties hereto, this
Agreement constitutes a legal, valid and binding obligation of each Founder and
Buyer, enforceable against such Founder and Buyer in accordance with its terms,
subject to the Bankruptcy and Equity Exclusion.

 



 5

 

 

Section 3.03      Consents and Approvals; No Violations. Neither the execution,
delivery or performance by each Founder of this Agreement, nor the consummation
by such Founder or Buyer of the transactions contemplated hereby, will (a)
conflict with or violate any provision of any Organizational Documents of any
Founder or Buyer; (b) result in a breach of, or constitute (with or without due
notice or lapse of time or both) a default or give rise to any right of
termination, cancellation or acceleration under, any of the terms, conditions or
provisions of any Contract to which any Founder or Buyer is a party or by which
any Founder or Buyer or any of its properties or assets may be bound; (c)
violate any Laws applicable to any Founder or Buyer or any of the properties or
assets of any Founder or Buyer; (d) require on the part of any Founder or Buyer
any filing or registration with, notification to, or authorization, consent or
approval of, any Governmental Authority; or (e) result in the creation or
imposition of any Lien (other than Permitted Liens) on any assets or properties
of any Founder or Buyer, except, in the cases of clauses (b) through (e) of this
Section 3.03, as would not reasonably be expected to have, individually or in
the aggregate, a Founder Material Adverse Effect.

 

Section 3.04      Ownership.

 

(a)          Except for (i) this Agreement and the other Transaction Documents
and (ii) the Organizational Documents of Founders and Buyer, neither Buyer nor
any Founder has (A) granted any outstanding options, warrants, rights or other
securities convertible into, or exchangeable or exercisable for, any Equity
Interests of Buyer; (B) entered into any Contracts relating to the issuance,
sale, transfer, voting or registration of any Equity Interests of Buyer, or
options, warrants, rights or other securities convertible into, or exchangeable
or exercisable for, any of the foregoing; or (C) granted or authorized any stock
appreciation, phantom stock, profit participation or similar rights (in each
case as to which Buyer has any outstanding liabilities or obligations).

 

(b)          Each Founder is the holder of the Acquired SPAC Interests set forth
across such Founder’s name on Annex III attached hereto, and, at the Closing,
assuming the performance by Priority of its obligations under Section 2.05(a),
the Acquired SPAC Interests will be free and clear of all Liens (other than
Permitted Liens).

 

Section 3.05     Proceedings; Orders. There are no Proceedings pending or, to
the Knowledge of Founders, threatened, against any Founder, nor are there any
Orders naming any Founder, or by which any Founder is bound, which remain
outstanding or unsatisfied, except, in each case, as would not reasonably be
expected to have, individually or in the aggregate, a Founders Material Adverse
Effect.

 

Section 3.06     Brokers or Finders. There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Founders or Buyer who might be entitled to any fee or commission in
connection with the transactions contemplated hereby.

 



 6

 

 



ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF PRIORITY

 

Priority represents and warrants to Founders that all of the statements
contained in this ARTICLE IV are true as of the date hereof.

 

Section 4.01     Organization and Good Standing. Priority is a Delaware limited
liability company validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite company power and authority
to own, lease and operate its properties and to carry on its business as is now
being conducted. Priority is duly qualified or licensed and in good standing to
do business as a foreign limited liability company in each jurisdiction where
such qualification is necessary, except for those jurisdictions where failure to
be so qualified would not reasonably be expected to have, individually or in the
aggregate, a Priority Material Adverse Effect.

 

Section 4.02     Authorization; Validity of Agreement. Priority has the
requisite company power and authority to execute and deliver, and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Priority of this Agreement,
and the consummation by Priority of the transactions contemplated hereby, have
been duly authorized by Priority, and no other company proceedings on the part
of Priority are necessary to authorize Priority’s execution, delivery and
performance of this Agreement or the consummation by Priority of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Priority. Assuming the due and valid authorization, execution and
delivery of this Agreement by the other Parties, this Agreement constitutes a
legal, valid and binding obligation of Priority, enforceable against Priority in
accordance with its terms, subject to the Bankruptcy and Equity Exclusion.

 

Section 4.03     Consents and Approvals; No Violations. Neither the execution,
delivery or performance by Priority of any this Agreement, nor the consummation
by Priority of the transactions contemplated hereby, will (a) conflict with or
violate any provision of any Organizational Documents of Priority, (b) result in
a breach of, or constitute (with or without due notice or lapse of time or both)
a default or give rise to any right of termination, cancellation or acceleration
under, any of the terms, conditions or provisions of any Contract to which
Priority is a party or by which Priority or any of its properties or assets may
be bound, (c) violate any material Laws applicable to Priority or any of its
material properties or assets, or (d) require on the part of Priority any filing
or registration with, notification to, or authorization, consent or approval of,
any Governmental Authority, except, in the cases of clauses (b) through (d) of
this Section 4.03, as would not reasonably be expected to have, individually or
in the aggregate, a Priority Material Adverse Effect.

 

Section 4.04     Proceedings; Orders. There are no Proceedings pending or, to
the Knowledge of Priority, threatened, against Priority, nor are there any
Orders naming Priority, or by which Priority or any of its Subsidiaries is
bound, which remain outstanding or unsatisfied, except, in each case, as would
not reasonably be expected to have, individually or in the aggregate, a Priority
Material Adverse Effect.

 



 7

 

 

Section 4.05      Purchase for Investment.

 

(a)          Priority is an “accredited investor” within the meaning of Section
506 of Regulation D promulgated under the Securities Act.

 

(b)          The Acquired SPAC Interests will be acquired for investment for
Priority’s own account and not with a view to the distribution of any part
thereof (or participation therein) in violation of the Securities Act. Priority
does not have any contract, undertaking or agreement with any Person to sell,
transfer, or grant participations with respect to the Acquired SPAC Interests.

 

(c)          Priority’s financial condition is such that it is able to bear the
risk of holding the Acquired SPAC Interests for an indefinite period of time and
can bear the loss of its entire investment in the Acquired SPAC Interests.

 

(d)          Priority (either alone or together with its advisors) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Acquired
SPAC Interests and is capable of bearing the economic risks of such investment.

 

(e)          Priority acknowledges that the Acquired SPAC Interests have not
been registered under the Securities Act or under any state or foreign
securities Laws.

 

Section 4.06     Brokers or Finders. Other than the Financial Advisor, there is
no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of Priority who might be entitled
to any fee or commission in connection with the transactions contemplated
hereby.

 

ARTICLE V

 
COVENANTS

 

Section 5.01     Conduct of Buyer’s Business Pending the Closing. From the date
hereof until the earlier of the Closing Date or the termination of this
Agreement, Founders will not, and will cause Buyer not to, take any action
prohibited by Section 5.02 of the Contribution Agreement.

 

Section 5.02     Reasonable Best Efforts; Further Assurances. Priority and
Founders will use their respective reasonable best efforts to take, or cause to
be taken (including by causing any Affiliates to take actions), all actions and
to do, or cause to be done, all things necessary or desirable under applicable
Laws to consummate the transactions contemplated hereby.

 



 8

 

 

Section 5.03     Public Announcements. Except for the Press Release, neither
Priority nor any Founder shall issue any press release or public announcement
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other Parties (which approval shall
not be unreasonably withheld, delayed or conditioned) unless, such Party is
advised by outside legal counsel that disclosure is otherwise required by
applicable Law; provided that, to the extent any such disclosure is required by
applicable Law, the Party intending to make such disclosure shall use reasonable
best efforts consistent with applicable Law to consult with the other Parties
with respect to the content and timing of any such disclosure before such
disclosure is made.

 

ARTICLE VI

 
CONDITIONS TO CLOSING

 

Section 6.01     Conditions to the Obligation of Priority. The obligation of
Priority to consummate the closing of the transactions contemplated hereby shall
be subject to the satisfaction, or (to the extent permitted by applicable Law)
waiver by Priority on or prior to the Effective Time, of one of the following
conditions:

 

(a)          the satisfaction, or (to the extent permitted by applicable Law)
waiver by the applicable Person as expressly set forth in the Contribution
Agreement of each of the conditions set forth in Article VI of the Contribution
Agreement; or

 

(b)          if (i) the Contribution Agreement is terminated pursuant to and in
accordance with Article VII thereof and (ii) Priority does not have a right to
terminate this Agreement pursuant to Section 7.01(b) or Section 7.01(c).

 

ARTICLE VII

 
TERMINATION

 

Section 7.01     Grounds for Termination. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing:

 

(a)          by the mutual written agreement of Founders and Priority;

 

(b)          by Priority if (i) the Contribution Agreement is terminated by
Sellers pursuant to subsection (e) of Section 7.01 thereof or (ii) (A) the
Contribution Agreement is terminated pursuant to any other subsection of Section
7.01 thereof and (B) at the time of such termination, the Contribution Agreement
could have been terminated by Sellers pursuant to subsection (e) of Section 7.01
thereof (without giving effect to any notice or cure provisions with respect
thereto; or

 

(c)          by Priority if there has been a material breach by Founders of any
representation, warranty, covenant or agreement set forth herein.

 

Section 7.02     Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned in accordance with Section 7.01,
this Agreement shall become void and of no further force and effect (other than
Section 5.03, this Section 7.02, and ARTICLE VIII, each of which shall survive
the termination of this Agreement and be enforceable by the Parties), and there
shall be no liability or obligation on the part of any Party to the other Party.
Nothing in this ARTICLE VII shall be deemed to impair the right of either Party
to compel specific performance by the other Party of its obligations under this
Agreement.

 



 9

 

 

ARTICLE VIII

 
MISCELLANEOUS

 

Section 8.01     Notices. All notices, consents and other communications
hereunder (a) shall be in writing; (b) shall be deemed to have been duly given
(i) when delivered by hand or by Federal Express or a similar overnight courier
to the address for such Party set forth below; (ii) five (5) days after being
post-marked by the United States Postal Service enclosed in a postage-prepaid,
registered or certified envelope addressed to the address of such Party set
forth below; or (iii) when successfully transmitted by email to the email
address for such Party set forth below; and (c) shall be sent to the following
addresses or email addresses (or at such other address or email address for a
Party as shall be specified by like notice; provided, however, that any notice
of change of email address shall be effective only upon receipt):

 

(i)           if to Priority, to:

 

c/o PSD Partners
19 West 44th Street, Suite 1416
New York, New York 10036
Email: tpriore@pps.io
Attn:  Thomas C. Priore

 

with copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Email: michael.gilligan@srz.com
Attn:  Michael E. Gilligan

 

(ii)          if to Founders, to:

 

c/o Magna Management, LLC
40 Wall Street, 58th Floor
New York, New York 10005
Email: marc.manuel@mag.na
Attn:  Marc Manuel

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Email: gcaruso@loeb.com
Attn:  Giovanni Caruso

 



 10

 

 

Section 8.02      Amendments and Modifications. Any provision of this Agreement
may be amended or modified only by a written instrument signed by each Party.

 

Section 8.03     Waiver. No waiver hereunder shall be valid or binding unless
set forth in writing and duly executed by the Party against whom enforcement of
the waiver is sought. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Party granting such waiver in any other respect or at
any other time. Neither the waiver by any Party of a breach of or a default
under any provision of this Agreement, nor the failure by any Party, on one or
more occasions, to enforce any provision of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any such provision, right or
privilege hereunder.

 

Section 8.04     Expenses. Except as otherwise expressly provided herein, all
costs and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement, and the consummation of the transactions
contemplated hereby, including any advisor fees and expenses, whether or not the
transactions contemplated hereby are consummated, shall be paid by the Person
incurring such cost or expense; provided that, for the avoidance of doubt,
nothing in this Section 8.04 shall impair a Party’s rights under Section 7.02 in
the event this Agreement has been validly terminated, and the other Party had
materially breached this Agreement prior to the time of such termination.

 

Section 8.05     Assignment. Neither this Agreement nor any rights, interests or
obligations hereunder shall be assigned by any Party (whether by operation of
law or otherwise) without the prior written consent of the other Party, and any
purported assignment without such consent shall be null and void ab initio;
provided, however, that, notwithstanding the foregoing, Priority may assign any
of its rights, interests or obligations hereunder to any of its Affiliates.

 

Section 8.06     Parties in Interest. This Agreement will be binding upon, inure
solely to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns, except to the extent otherwise provided in
Section 8.12.

 

Section 8.07     Governing Law. This Agreement shall be construed, performed and
enforced in accordance with the Laws of the State of Delaware (without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the Laws of
another jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.

 

Section 8.08      Jurisdiction.

 

(a)          Each of the Parties irrevocably agrees that any Proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Party or its
successors or assigns, shall be brought and determined exclusively in the United
State District Court for the District of Delaware or any state court sitting in
the City of Wilmington in the State of Delaware. Each of the Parties hereby
irrevocably submits with regard to any such Proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any Proceeding relating
to this Agreement or the transactions contemplated hereby in any court other
than the aforesaid courts. Each of the Parties hereby agrees that service of
process, summons, notice or document by registered mail addressed to them at its
address provided in Section 8.01 shall be effective service of process against
them for any such Proceeding brought in any of the aforesaid courts.

 



 11

 

 

(b)          Each of the Parties hereby irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any Proceeding with respect
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve in accordance with Section 8.01; (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any Proceeding
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise); and (iii) to the fullest extent permitted by the applicable Law, any
claim that (A) such Proceeding in such court is brought in an inconvenient
forum; (B) the venue of such Proceeding is improper; or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

Section 8.09      Waiver of Jury Trial.

 

(a)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO
THIS Section 8.09(a) AND EXECUTED BY EACH PARTY). THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OTHER AGREEMENTS OR DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY. The scope of this waiver is intended to be all-encompassing of any and
all disputes that may be filed in any court and that relate to the subject
matter of the transactions contemplated hereby, including contract claims, tort
claims, breach-of-duty claims and all other common law and statutory claims. In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.

 

(b)          EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF SUCH WAIVERS; (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS; (III) IT MAKES SUCH WAIVERS VOLUNTARILY; AND (IV) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 8.09.

 



 12

 

 

Section 8.10     Relationship of the Parties. The Parties agree that this is an
arm’s length transaction in which the Parties’ undertakings and obligations are
limited to the performance of their obligations under this Agreement. Priority
acknowledges that it is a sophisticated investor and that it has only a
contractual relationship with each Founder, based solely on the terms of this
Agreement and the other Transaction Documents and the Confidentiality Agreement,
and that there is no special relationship of trust or reliance between any
Founder and Priority.

 

Section 8.11     Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. In
the event that any signature to this Agreement is delivered by facsimile
transmission or by e-mail delivery of a portable document format (.pdf or
similar format) data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. This Agreement shall become effective
when each Party shall have received a counterpart hereof signed by the other
Party. Until and unless each Party has received a counterpart hereof signed by
the other Party, this Agreement shall have no effect and no Party shall have any
right or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).

 

Section 8.12     Third-Party Beneficiaries. The representations, warranties and
agreements of the Parties contained herein are intended solely for the benefit
of the Party to whom such representations, warranties or agreements are made,
and shall confer no rights hereunder, whether legal or equitable, in any other
Person, and no other Person shall be entitled to rely thereon.

 

Section 8.13     Entire Agreement. This Agreement (including the Contribution
Agreement and the other Transaction Documents and the other documents and
instruments referred to herein and therein) and the Confidentiality Agreement
set forth the entire agreement and understanding of the Parties in respect of
the Contemplated Transactions and supersede all prior discussions, negotiations,
agreements, arrangements and understandings, whether oral or written, relating
to the subject matter hereof and thereof. There are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof, except as specifically set forth herein, or in the
Contribution Agreement or the other Transaction Documents, or in the
Confidentiality Agreement.

 

Section 8.14     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 



 13

 

 

Section 8.15     Non-Survival of Representations, Warranties and Covenants. No
representation, warranty, covenant or other agreement contained herein or in any
instrument or certificate delivered by any Party at Closing will survive the
Closing or termination of this Agreement, and no Party shall have any liability
to the other Party after the Closing for any breach thereof, except for
covenants and agreements that contemplate performance after the Closing or after
the termination of this Agreement or otherwise expressly by their terms survive
the Closing or termination of this Agreement, will survive in accordance with
its terms, provided that, for the avoidance of doubt, nothing in this Section
8.15 shall impair a Party’s rights under Section 7.02 in the event this
Agreement has been validly terminated, and the other Party had materially
breached this Agreement prior to the time of such termination.

 

Section 8.16      Remedies.

 

(a)          Each Party acknowledges and agrees that irreparable injury to the
other Party would occur if any provision hereof were not performed in accordance
with its specific terms or were otherwise breached, and that such injury would
not be adequately compensable in damages because of the difficulty of
ascertaining the amount of damages that would be suffered in the event that this
Agreement were breached. It is accordingly agreed that, subject to the further
provisions of this Section 8.16, prior to the valid termination of this
Agreement pursuant to Section 7.01, each Party shall be entitled, in addition to
any other remedy to which it is entitled at law or in equity, to specific
enforcement of, and injunctive relief, without proof of actual damages, to
prevent any breach or violation of, the terms hereof, and the other Party shall
not take action, directly or indirectly, in opposition to the Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

 

(b)          The Parties agree that in no case shall either Party be entitled to
any indirect, consequential, incidental, punitive or special damages (including
loss of future revenue, lost profits, diminution in value or multiple of
earnings damages) in connection with any claim arising out of or related to this
Agreement or the transactions contemplated hereby.

 

Section 8.17     Representation by Counsel. Each Party acknowledges to the other
that it has been represented by independent legal counsel of its own choice
throughout all of the negotiations that preceded the execution of this
Agreement. Each Party further acknowledges that it and its counsel have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of this Agreement
prior to the execution hereof.

 

Section 8.18     Rules of Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

 



 14

 

 

Section 8.19      Headings. Headings of the Articles and Sections of this
Agreement, and the Table of Contents are for convenience of the Parties only,
and shall be given no substantive or interpretative effect whatsoever.

 

Section 8.20     Inconsistencies with Other Agreements. In the event of any
inconsistency between the provisions in the body of this Agreement and those in
the other Transaction Documents (other than the Contribution Agreement) referred
to herein, the provisions in the body of this Agreement will prevail and govern;
provided, however, in the event of any inconsistency between the provisions in
the body of this Agreement and those in the Contribution Agreement, the
provisions in the body of the Contribution Agreement will prevail and govern.

 

Section 8.21      Interpretation.

 

(a)          The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to February 26, 2018.

 

(b)          The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

(c)          References to Articles and Sections are to Articles and Sections of
this Agreement unless otherwise specified.

 

(d)          Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.

 

(e)          The word “or” shall be inclusive and not exclusive, unless the
context otherwise requires.

 

(f)           Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.

 

(g)          “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form.

 

(h)          References to any Contract are to that Contract as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

(i)          References to any Person include the successors and permitted
assigns of that Person; provided, however, that, for the avoidance of doubt,
nothing in this Section 8.21(i) is intended to authorize, nor shall it be deemed
to have authorized, any assignment or transfer not otherwise permitted by this
Agreement.

 



 15

 

 

(j)          The word “day”, unless otherwise indicated, shall be deemed to
refer to a calendar day. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
If the last day for the giving of any notice or the performance of any act
required or permitted under this Agreement is a day that is not a Business Day,
then the time for the giving of such notice or the performance of such action
shall be extended to the next succeeding Business Day.

 

(k)          Unless the context otherwise requires, references to “Law”, “Laws”
or to a particular Law shall be deemed to refer to such Law as amended from time
to time, and to the rules and regulations promulgated thereunder.

 

[Signature Page Follows.]



 



 16

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  FOUNDERS:       M SPAC LLC       By: /s/ Joshua Sason      Name:   Joshua
Sason     Title:     Managing Member

 

  M SPAC HOLDINGS I LLC       By: /s/ Joshua Sason       Name:   Joshua Sason  
  Title:     Managing Member

 

  M SPAC HOLDINGS II LLC       By: /s/ Joshua Sason        Name:   Joshua Sason
    Title:     Managing Member

 



[Signature Page to Purchase Agreement]

 



 

 

 

  PRIORITY:       PRIORITY HOLDINGS, LLC       By: /s/ Joshua Sason       
Name:   Joshua Sason     Title:     Chief Executive Officer

 

[Signature Page to Purchase Agreement]

 



 

 

 

Annex I

 

Knowledge of Founders

 

1.Joshua Sason



2.Marc Manuel

 



 

 

 

Annex II

 

Knowledge of Priority

 

1.Thomas C. Priore

 



 

 

 

Annex III

 

Ownership of Acquired SPAC Interests

 

Founder Acquired SPAC Units Acquired Founders Shares Cash Payment pursuant to
Section 2.05(a) Forfeited Shares Shares issued or Cash paid pursuant to Section
2.06(b)(i) or 2.06(b)(ii)

M SPAC LLC 


277,941

 

294,168 $1,814,474.97 113,500 113,500 M SPAC HOLDINGS I LLC

60,000 64,574 $301,781.02 24,915 24,915 M SPAC HOLDINGS II LLC

83,166 94,468 $1,779.01 36,449 36,449 TOTAL

421,107 453,210 $2,118,035.00 174,863 174,863

 







 



 